TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 11, 2015



                                     NO. 03-14-00653-CR


                                 The State of Texas, Appellant

                                                  v.

                                    Michael Yanez, Appellee




      APPEAL FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order entered by the trial court. The State of Texas has filed a motion

to dismiss the appeal. The Court grants the motion, allows The State of Texas to withdraw its

notice of appeal, and dismisses the appeal. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.